ACCEPTED
                                                                                    04-15-00278-CR
                                                                        FOURTH COURT OF APPEALS
                                                                             SAN ANTONIO, TEXAS
                                                                               9/22/2015 8:44:57 AM
                                                                                     KEITH HOTTLE
                                                                                             CLERK

               IN THE COURT OF APPEALS
       FOURTH COURT OF APPEALS DISTRICT OF TEXAS
                                                                   FILED IN
                                                            4th COURT OF APPEALS
SIDNEY R. DENBINA                                            SAN ANTONIO, TEXAS
                                                            09/22/15 8:44:57 AM
VS.                                                  NO.   04-15-00278-CR
                                                              KEITH E. HOTTLE
                                                                    Clerk
STATE OF TEXAS


        NOTICE OF ERRATA IN APPELLANT’S RESPONSE

TO THE HONORABLE COURT OF APPEALS:

      COMES NOW the Appellant, Sidney R. Denbina, and respectfully

advises the Court of a misspelling in his First Motion to Extend Time to File

Brief filed herein on September 21, 2015.

      Counsel inadvertently misspelled Appellant’s last name in the motion.

His correct last name is Denbina, not Dembina.

      WHEREFORE, the Appellant requests this Court to substitute the

corrections, as they appear in this notice, for the erroneous portions of

Appellant’s Motion.

                                      Respectfully submitted,

                                      /s/ Michael D. Robbins
                                      MICHAEL D. ROBBINS
                                      Assistant Public Defender

                                      Paul Elizondo Tower
                                      101 W. Nueva St., Suite 370
                                      San Antonio, Texas 78205
                                      (210) 335-0701
                                    FAX (210) 335-0707
                                    mrobbins@bexar.org
                                    Bar No. 16984600
                                    ATTORNEY FOR APPELLANT




                    CERTIFICATE OF SERVICE

       I HEREBY CERTIFY that a true and correct copy of the above and
foregoing notice has been delivered by email to the Bexar County District
Attorney’s Office, Appellate Division, Paul Elizondo Tower, 101 W. Nueva
St., Suite 710, San Antonio, Texas 78205; on September 22, 2015.

                                    /s/ Michael D. Robbins
                                    MICHAEL D. ROBBINS
                                    Assistant Public Defender